 



Exhibit 10.11
Performance Units
Three-Year Vest
REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PLAN
 
PERFORMANCE UNIT AGREEMENT
 
DATE OF GRANT: MARCH 6, 2008
W I T N E S S E T H:
     1. Grant. Pursuant to the provisions of the Long-Term Incentive Plan
(collectively, the “Plan”), Reynolds American Inc. (the “Company”) on the above
date has granted to
«FirstName» «LastName» (the “Grantee”),
subject to the terms and conditions which follow and the terms and conditions of
the Plan, a target of
«Number» Performance Units.
A copy of the Plan has been provided to the Grantee and is made a part of this
Agreement with the same effect as if set forth in the Agreement itself. The
initial grant value of each Performance Unit shall be $1.00 (the “Initial Grant
Value”). All capitalized terms used in this Agreement shall have the meaning set
forth in the Plan, unless the context requires a different meaning.
     2. Vesting. (a) The Performance Units shall have a three-year performance
period, consisting of the Company’s fiscal years 2008, 2009 and 2010 (the
“Performance Period”), at the end of which the Performance Units will be valued
pursuant to section 3(a) of this agreement and paid, if they vest, or cancelled,
if they do not vest. For the Performance Units to vest, the Company must pay to
its shareholders a dividend of at least $.85 per share in each fiscal quarter
during the period commencing on the Date of Grant and ending on December 31,
2010 (the “Threshold Requirement”), unless the Company’s Board of Directors
specifically approves the noncancellation of the Performance Units upon the
declaration of a quarterly dividend of less than $.85 per share (except that in
no event shall the Company’s Board of Directors have the authority to approve
the noncancellation of the Performance Units for any grantee who is a “Covered
Employee” within the meaning of 162(m) of the Internal Revenue Code). In the
event the Company fails to satisfy the Threshold Requirement, and the Company’s
Board of Directors does not or cannot approve the noncancellation of the
Performance Units, the Performance Units shall be cancelled.
     (b) Notwithstanding anything in Section 2(a) to the contrary, in the event
of (i) the Grantee’s death, (ii) the Grantee’s Permanent Disability (as defined
in the Company’s Long-Term Disability Plan), (iii) the Grantee’s Retirement (as
such term is defined below), or (iv)

1



--------------------------------------------------------------------------------



 



the Grantee’s involuntary Termination of Employment without Cause (as such terms
are defined in Section 5 of this Agreement), the number of Performance Units
which shall vest, if not cancelled during the Performance Period due to the
Company’s failure to meet the Threshold Requirement, shall be equal to product
of (x) the original number of Performance Units granted to the Grantee under
this Agreement and (y) a fraction, the numerator of which shall be the number of
days between January 1, 2008, and the date of the Grantee’s Termination of
Employment, and the denominator of which shall be the total number of days in
the Performance Period. Such prorated award shall be paid as soon as practicable
following the close of the Company’s books at the end of the Performance Period,
and in any event no later than March 15, 2011, and each Performance Unit shall
have a Payment Value as set forth in Section 3 (a) of this Agreement. For
purposes of this Agreement, the term “Retirement” shall mean an employee’s
voluntary Termination of Employment on or after his or her 65th birthday, on or
after his or her 55th birthday with 10 or more years of service with the Company
or a subsidiary of the Company, or on or after his or her 50th birthday with 20
or more years of service with the Company or a subsidiary of the Company.
     (c) Notwithstanding anything in Section 2(a) to the contrary, in the event
of a Change of Control (as defined in the Plan), the number of Performance Units
which shall vest, if not cancelled prior to the Change of Control due to the
Company’s failure to meet the Threshold Requirement, shall be equal to the
product of (i) the original number of Performance Units granted to the Grantee
under this Agreement and (ii) a fraction, the numerator of which shall be the
number days in the Performance Period before the date of the Change of Control,
and the denominator of which shall be the total number of days in the
Performance Period. Such prorated award shall be paid as soon as practicable
after the Change of Control, and in any event no later than March 15 after the
end of the year in which the Change of Control occurs, and each Performance Unit
shall have a Payment Value as set forth in section 3(b) of this Agreement.
     (d) Upon the Grantee’s voluntary Termination of Employment or Termination
of Employment for Cause (as such terms are defined in Section 5 of this
Agreement) prior to the end of a Performance Period, all of the Grantee’s
Performance Units shall be cancelled.
     (e) Notwithstanding anything to the contrary contained in this Section 2 or
in any other Section of this Agreement, if the Grantee has a written employment
or severance agreement with the Company or one of its subsidiaries, and such
other agreement contains provisions relating to the vesting by the Grantee in
the Performance Units or the right of the Grantee to receive the Payment Value
(as defined below) (including, without limitation, vesting provisions upon the
termination of employment of the Grantee), and such provisions are different
than the comparable provisions of this Agreement, then the provisions of such
other agreement shall govern and control.
     3. Valuation of Performance Units. (a) At the end of the Performance
Period, if the Threshold Requirement is met or otherwise waived by the Company’s
Board of Directors, the value of each Performance Unit (the “Payment Value”)
shall be determined by multiplying the Initial Grant Value by 0% to 200% based
on the level of achievement of the third year RAI earnings per share target, set
forth in Annex I, at the end of the Performance Period. An additional adjustment
to the Payment Value will be made up to +/-10% based on the level of RAI’s total
shareholder return compared against the total shareholder return of RAI’s Peer
Group during the Performance Period, as set forth on Annex I. “RAI’s Peer Group”
shall mean the companies comprising Standard & Poor’s Food and Beverage Index as
of the date of grant, plus PM USA, Carolina Group and UST Inc.

2



--------------------------------------------------------------------------------



 



     (b) In the event of a Change of Control, the Payment Value shall be equal
to the greater of (i) the Initial Grant Value, or (ii) the Initial Grant Value
multiplied by (x) 0% to 200% based on the level of achievement of the third year
RAI earnings per share target, set forth in Annex I, assuming that RAI’s growth
rate through the vesting date had continued through the end of the Performance
Period, and (y) by an additional +/-10%, as set forth in Annex I, based on RAI’s
total shareholder return compared against the total shareholder return of RAI’s
Peer Group through the vesting date.
     (c) In no event shall the Payment Value, determined pursuant to Section
3(a) or 3(b), be less than 0% or greater than 200% of the Initial Grant Value.
     4. Payment. (a) Payment of Performance Units shall be made only in cash.
Except with respect to a Change of Control as described in Section 2(c) of this
Agreement, or except under such other circumstances as the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”)
deems appropriate for participants other than a “Covered Employee” within the
meaning of 162(m) of the Internal Revenue Code, no payment shall be made to the
Grantee prior to the end of the Performance Period. Except as otherwise provided
by this Agreement, payment of vested Performance Units shall be made in the
amount of the Payment Value as soon as practicable following the close of the
Company books at the end of the Performance Period, and in any event no later
than March 15, 2011.
     (b) In the event of the death of a Grantee, any payment to which such
Grantee is entitled under the Plan shall be made to the beneficiary designated
by the Grantee to receive the proceeds of any noncontributory group life
insurance coverage provided for the Grantee by the Company or a subsidiary of
the Company (“Group Life Insurance Coverage”). If the Grantee has not designated
such beneficiary, or desires to designate a different beneficiary, the Grantee
may file with the Company a written designation of a beneficiary under the Plan,
which designation may be changed or revoked only by the Grantee, in writing. If
no designation of beneficiary has been made by a Grantee under the Group Life
Insurance Coverage or filed with the Company under the Plan, distribution upon
such Grantee’s death shall be made in accordance with the provisions of the
Group Life Insurance Coverage. If a Grantee is no longer an employee of the
Company at the time of death, no longer has any Group Life Insurance Coverage
and has not filed a designation of beneficiary with the Company under the Plan,
distribution upon such Grantee’s death shall be made to the Grantee’s estate.
     5. Termination of Employment. (a) For purposes of this Agreement, the term
“Termination of Employment” shall mean termination from active employment with
the Company or a subsidiary of the Company; it does not mean the termination of
pay and benefits at the end of a period of salary continuation (or other form of
severance pay or pay in lieu of salary).
     (b) For purposes of this Agreement, if the Grantee has an employment or
severance agreement or is covered under a severance plan of the Company or one
of its subsidiaries, employment shall be deemed to have been terminated for
“Cause” only as such term is defined in such employment or severance agreement
or such severance plan. For purposes of this Agreement, if the Grantee does not
have an employment or severance agreement that defines the term “Cause,” the
Grantee’s employment shall be deemed to have been terminated for “Cause” if the
Termination of Employment results from the Grantee’s: (i) criminal conduct;
(ii) deliberate and continual refusal to perform employment duties on
substantially a

3



--------------------------------------------------------------------------------



 



full time basis; (iii) deliberate and continual refusal to act in accordance
with any specific lawful instructions of an authorized officer or employee more
senior than the Grantee or a majority of the Board of Directors of the Company;
or (iv) deliberate misconduct which could be materially damaging to the Company
or any of its business operations without a reasonable good faith belief by the
Grantee that such conduct was in the best interests of the Company. A
Termination of Employment shall not be deemed for Cause hereunder unless the
chief human resources officer of the Company shall confirm that any such
Termination of Employment is for Cause; provided, however, that the chief
executive officer of the Company shall be required to confirm that a Termination
of Employment of the chief human resources officer of the Company is for Cause.
Any voluntary Termination of Employment by the Grantee in anticipation of an
involuntary Termination of Employment for Cause shall be deemed to be a
Termination of Employment for Cause.
     6. Transferability. Other than as specifically provided in this Agreement
with regard to the death of the Grantee, this Agreement and any benefit provided
or accruing hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge; and any
attempt to do so shall be void. No such benefit shall, prior to receipt thereof
by the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.
     7. No Right to Employment. Neither the execution and delivery of this
Agreement nor the granting of the Performance Units evidenced by this Agreement
shall constitute any agreement or understanding, express or implied, on the part
of the Company or its subsidiaries to employ the Grantee for any specific period
or in any specific capacity or shall prevent the Company or its subsidiaries
from terminating the Grantee’s employment at any time with or without Cause.
     8. Application of Laws. The granting of Performance Units under this
Agreement shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.
     9. Notices. Any notices required to be given hereunder to the Company shall
be addressed to the Secretary, Reynolds American Inc., Post Office Box 2990,
Winston-Salem, NC 27102-2990, and any notice required to be given hereunder to
the Grantee shall be sent to the Grantee’s address as shown on the records of
the Company.
     10. Taxes. Any taxes required by federal, state or local laws to be
withheld by the Company in respect of the grant of Performance Units or payment
of the Payment Value hereunder shall be paid to the Company by the Grantee by
the time such taxes are required to be paid or deposited by the Company. The
Grantee hereby authorizes the necessary withholding by the Company to satisfy
such tax withholding obligations prior to delivery of the Payment Value.
     11. Administration and Interpretation. In consideration of the grant of
Performance Units hereunder, the Grantee specifically agrees that the
Compensation Committee shall have the exclusive power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan and Agreement as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretation and
determinations made by the Compensation Committee shall be final, conclusive,
and binding upon the Grantee, the Company and all other interested persons. No
member of the Compensation Committee shall be personally liable for any

4



--------------------------------------------------------------------------------



 



action, determination or interpretation made in good faith with respect to the
Plan or the Agreement. The Compensation Committee may delegate its interpretive
authority to an officer or officers of the Company.
     12. Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and shall be construed and interpreted in accordance with such intent.
     13. Amendment. This Agreement is subject to the Plan, a copy of which has
been provided. The Board of Directors may amend the Plan and the Compensation
Committee may amend this Agreement at any time and in any way, except that,
other than for adjustments under Section 12 hereof and as otherwise provided by
the Plan, any amendment of the Plan or this Agreement that would impair the
Grantee’s rights under this Agreement may not be made without the Grantee’s
written consent.
     14. Obligations of Grantee. (a) In addition to any other obligations of the
Grantee under law of any other agreement with the Company, in consideration of
the grant of Performance Units hereunder, the Grantee, while both actively
employed and in the event of Grantee’s Termination of Employment for any reason,
specifically agrees that within the term of this grant or within one year
following the payment of any amounts pursuant to the grant, if later: (i) the
Grantee will personally provide reasonable assistance and cooperation to the
Company in activities related to the prosecution or defense of any pending or
future lawsuits or claims involving the Company; (ii) the Grantee will promptly
notify the Company upon receipt of any requests from anyone other than an
employee or agent of the Company for information regarding the Company, or if
the Grantee becomes aware of any potential claim or proposed litigation against
the Company; (iii) the Grantee will refrain from providing any information
related to any claim or potential litigation against the Company to any
non-Company representatives without either the Company’s written permission or
being required to provide information pursuant to legal process; (iv) the
Grantee will not disclose or misuse any confidential information or material
concerning the Company; and (v) the Grantee will not engage in any activity
contrary or harmful to the interests of the Company. In further consideration of
the grant of Performance Units hereunder, the Grantee specifically agrees that
if required by law to provide sworn testimony regarding any Company-related
matter: the Grantee will consult with and have Company designated legal counsel
present for such testimony (the Company will be responsible for the costs of
such designated counsel); the Grantee will confine his testimony to items about
which the Grantee has knowledge rather than speculation, unless otherwise
directed by legal process; and the Grantee will cooperate with the Company’s
attorneys to assist their efforts, especially on matters the Grantee has been
privy to, holding all privileged attorney-client matters in strictest
confidence.
     (b) If the Company reasonably determines that the Grantee has materially
violated any of the Grantee’s obligations under this Agreement, then this Grant
shall terminate, effective the date on which such violation began (unless
otherwise terminated sooner), and the Company may demand the return of any
amount paid to the Grantee hereunder and the Grantee hereby agrees to return
such amounts upon such demand. If after such demand the Grantee fails to return
such amounts, the Grantee acknowledges that the Company has the right to deduct
from any amounts the Company owes to the Grantee (including, but not limited to,
wages or other compensation), or to commence judicial proceedings against the
Grantee, to recover such amounts and any and all of its attorney’s fees and
costs.

5



--------------------------------------------------------------------------------



 



     15. GOVERNING LAW. THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE
INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Grantee have executed this Agreement as of the Date of Grant first above
written.

         
 
  REYNOLDS AMERICAN INC.
 
       
 
  By:   /s/ Lisa J. Caldwell
 
       
 
      Authorized Signature
 
       
 
       
Grantee
       
 
       
Grantee’s Taxpayer Identification Number:
       
 
           
 
       
Grantee’s Home Address:
       
 
           
 
           
 
           

6